DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CIRCUIT BOARD ASSEMBLY CONNECTING TO A DISPLAY DEVICE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-11, 13-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Pub. No. 2020/0402433) in view of Park et al (U.S. Patent Pub. No. 2016/0351155).

Regarding claim 1, Kim discloses a circuit board assembly (fig. 6) comprising a main board (MCB2) and a connection board (DPL2) attached to the main board, (fig. 6, [0091]), wherein the connection board includes: 
a base board (FCB2) including a connecting pad area (A1) and a mounting area (A2), wherein the connection board (DPL2) is attached to the main board (MCB2) in the connecting pad area (A1), and wherein the mounting area (A2) is spaced apart from the connecting pad area (A1) in a first direction (DR2) and includes a driving chip (DIC) mounted thereon, (see fig. 6 reproduced below for details, [0092 and 0096]); 
first connection pads (CP1-CP2) disposed on the connecting pad area (A1) of the base board (FCB2), (fig. 6, [0098]); and 
second connection pads (CP3-CP4) disposed on the connecting pad area (A1) of the base board (FCB2), (fig. 6, [0098]), and 
wherein the main board (MCB2) includes: 
first main pads (DP1-DP2) connected to the first connection pads (CP1) in a one-to-one connection (i.e. one main board pad DP1 to one main contact pad CP1), and 
a second main pad (DP3-DP4) connected to the second connection pads (CP3-CP4), (fig. 6, [0098]).

    PNG
    media_image1.png
    715
    577
    media_image1.png
    Greyscale

However, Kim does not mention a second main pad connected to the second connection pads in a many-to-one connection.  
In a similar field of endeavor, Park teaches a second main pad (510a) connected to the second connection pads (512) in a many-to-one connection (i.e. there are four pads 512 to one pad region 510a), (fig. 5, [0058]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing second main pad connected to the second connection pad in a many-to-one connection, as taught by Park, for the purpose of having a different mounting system, [0003-0004].

Regarding claim 2, Kim discloses wherein the second connection pads (CP3-CP4) are disposed adjacent to each other (i.e. pads CP3 and CP4 are adjacent to each other), (fig. 6, [0098]).

Regarding claim 3, Kim discloses wherein there are 2 to 4 second connection pads (i.e. there are two pads CP3 and CP4), (fig. 6, [0098]).

Regarding claim 10, Park discloses wherein the connection board further includes third connection pads (518) disposed on the connecting pad area (510e) of the base board (510), and 
wherein the main board (500) further includes a third main pad (510c) connected to the third connection pads (513) in a many-to-one connection (i.e. plurality of pads 513 to one pad region 510c), (fig. 5, [0057-0058]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing third main pad connected to the third connection pad in a many-to-one connection, as taught by Park, for the purpose of having a different mounting system, [0003-0004].

Regarding claim 11, Park discloses wherein the second main pad (510a) and the third main pad (510c) are disposed adjacent to each other in a second direction (X direction) that is perpendicular to the first direction (Y direction), (fig. 5, [0058 and 0060]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing third main pad, as taught by Park, for the purpose of having a different mounting system, [0003-0004].

Regarding claim 13, Kim discloses wherein a length of each of the first main pads (DP1 and DP2) in the first direction (DR1) is a same as a length of the second main pad (DP3 and DP4) in the first direction (DR1), (fig. 6, [0098]).

Regarding claim 14, Kim discloses wherein a thickness of each of the first main pads (DP1 and DP2) in a vertical direction (DR1) is a same as a thickness of the second main pad (DP3 and DP4) in the vertical direction (DR1), (fig. 6, [0098]).

Regarding claim 15, Kim discloses wherein the connection board (DPL2) further includes connection lines (TL21 and TL22) disposed on the base board (FCB2), and wherein the connection lines (TL21 and TL22) electrically connect each of the first (CP1 and CP2) and second connection pads (CP3 and CP4) to the driving chip (DIC), (fig. 6, [0092 and 0096-0097]).

Regarding claim 16, Kim discloses wherein the first connection pads (CP1 and CP2) are arranged in a second direction (DR1) perpendicular to the first direction (DR2) to define a pad row, (fig. 6, [0093 and 0097]).

Regarding claim 18, Kim discloses a display device (DD2) comprising a display panel (DPL2), a main board (MCB2), and a connection board (i.e. part of board FCB2 that is attached to display panel DPL2) attached to the display panel and the main board, (fig. 6, [0091]), 
wherein the connection board (FCB2) includes: 
a base board (FCB2) including a first connecting pad area (A1), a second connecting pad area (A3), and a mounting area (A2), wherein the connection board (FCB2) is attached to the main board (MCB2) in the first connecting pad area (A1), wherein the connection board is attached to the display panel (DPL2) in the second connecting pad area (A3), and wherein the mounting area (A2) is disposed between the first connecting pad area (A1) and the second connecting pad area (A3) and includes a driving chip (DIC) mounted thereon, (see fig. 6 reproduced below for details, [0092 and 0096]); 
first connection pads (CP1-CP2) disposed on the first connecting pad area (A1) of the base board (FCB2), (fig. 6, [0098]); and 
second connection pads (CP3-CP4) disposed on the first connecting pad area (A1) of the base board (FCB2), (fig. 6, [0098]), and 
wherein the main board (MCB2) includes: 
first main pads (DP1-DP2) connected to the first connection pads (CP1-CP2) in a one-to-one connection (i.e. one main board pad DP1 to one main contact pad CP1); and 
a second main pad (DP3-DP4) connected to the second connection pads (CP3-CP4), (fig. 6, [0098]).

    PNG
    media_image2.png
    715
    577
    media_image2.png
    Greyscale

However, Kim does not mention a second main pad connected to the second connection pads in a many-to-one connection.  
In a similar field of endeavor, Park teaches a second main pad (510a) connected to the second connection pads (512) in a many-to-one connection (i.e. there are four pads 512 to one pad region 510a), (fig. 5, [0058]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing second main pad connected to the second connection pad in a many-to-one connection, as taught by Park, for the purpose of having a different mounting system, [0003-0004].

Regarding claim 19, Kim discloses wherein the second connection pads (CP3-CP4) are disposed adjacent to each other (i.e. pads CP3 and CP4 are adjacent to each other), (fig. 6, [0098]).

Allowable Subject Matter
Claims 4-9, 12, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 4, none of the prior art of record teaches alone or in combination the limitation “wherein each of the second connection pads receives a same signal from the second main pad.”

Claims 5-9 are dependent upon claim 4 and are allowed for the reason mentioned above in claim 4. 

Claim 12, none of the prior art of record teaches alone or in combination the limitation “wherein at least one of the first main pads is disposed between the second main pad and the third main pad.”

Claim 17, none of the prior art of record teaches alone or in combination the limitation “wherein the second connection pads are arranged in the first direction within the pad row.”

Claim 20, none of the prior art of record teaches alone or in combination the limitation “wherein the second connection pads receive a same signal from the second main pad.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691